DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/5/21.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as "means", "said," and "comprising"
The abstract of the disclosure is objected to because of the use of legal phraseology (note the word "comprising" in the last line “configured” in line 1).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “A plastics recycling preparation device” in the preamble of claim 10, renders the claim indefinite, since the preamble is conveying that the claim is to a recycling preparation device, but the body of the claim does provide any structure to a recycling device per se (it appears that the body of the claim is to a shredder). Therefore, it is unclear what device the applicant is intending to encompass. 
Claim 10 is indefinite because it is not clear what the word “substantially” is intended to encompass. Also, the term “substantially” is indefinite since the resulting claim 10 does not clearly set forth the meets and bounds of the patent protection desired. The examiner would suggest that this term be deleted from the claim since in order for the disc to swing into a parallel position as claimed, the stationary disc must be disposed orthogonally to an underside of a hinged lid .

With respect to claim 17: the claim language is confusing since it is not clear whether “a hinged lid” in line 1 is the same hinged lid as in line 3 of claim 10 from which claim 17 depends or is an additional one. 
The noted examples of indefiniteness notwithstanding, the Prior Art of record does not appear to show a shredding device having all of the elements of the claim 10. Accordingly, a claim having the same scope as claim 10, if presented for examination in response to this Office Action, would be considered to avoid the prior art. 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the cited references disclose a shredding device.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FAYE FRANCIS/Primary Examiner, Art Unit 3725